           Case 2:20-cv-01665-KJN Document 3 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BILLY DRIVER, JR.,                                No. 2:20-cv-1665 KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       KERN COUNTY SUPERIOR COURT, et
         al.,
15
                           Defendants.
16

17

18            Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

20   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

21   1915(a). Therefore, plaintiff is provided the opportunity either to submit the appropriate affidavit

22   in support of a request to proceed in forma pauperis or to submit the required fees totaling

23   $400.00.

24            Plaintiff is cautioned that the in forma pauperis application form includes a section that

25   must be completed by a prison official, and the form must be accompanied by a certified copy of

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
          Case 2:20-cv-01665-KJN Document 3 Filed 08/24/20 Page 2 of 2

 1   plaintiff’s prison trust account statement for the six-month period immediately preceding the

 2   filing of this action.

 3             In accordance with the above, IT IS HEREBY ORDERED that:

 4             1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

 5   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

 6   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result

 7   in a recommendation that this action be dismissed; and

 8             2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 9   Forma Pauperis By a Prisoner.

10   Dated: August 21, 2020

11

12

13

14   driv1665.3a

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
